Title: To Thomas Jefferson from Inhabitants of St. Albans, 21 May 1808
From: St. Albans, Inhabitants of
To: Jefferson, Thomas


                  
                     21 May 1808
                  
                  At a numerous Meeting of the inhabitants of St. Albans, (Vt.) duly warned and holden, May 21st, 1808, for the purpose of adopting such measures as should be thought proper relative to the all of Congress of the 12th of March last, prohibiting all commercial intercourse between the Citizens of the United States, and the adjacent territories of foreign powers: and also, relative to the President’s Proclamation of the 19th of April last, respecting combinations and insurrections on Lake Champlain, and the Country thereto adjacent; Silas Hathaway, Esq. being chosen Moderator:
                  Resolved, That a respectful Memorial be transmitted to the President of the United States, expressive of the sentiments of this Meeting on the above subjects.
                  Resolved, That Asa Fuller, Abner Morton, and Anthony Rhodes, be a Committee for that purpose.
                  The Meeting then adjourned for a short time, which being again opened, the Committee appointed for that purpose, made the following
                  REPORT.
                  To Thomas Jefferson, Esq. President of the United States.
                  A Memorial of the Inhabitants of the Town of St. Albans.
                  To investigate, in a becoming manner, the measures of Government, and with Republican frankness, to ask redress of grievances, are privileges guaranteed by our happy Constitution, and of which we, as freemen, cannot be deprived. Animated with these sentiments, and with ardent wishes for the honor, prosperity and happiness of their country, your memorialists, inhabitants of the town of St. Albans, in the north-western district of Vermont, beg leave, respectfully, to represent:—That in an agricultural State like this, that part of their productions, which the inhabitants do not want for their own consumption, is generally rendered valuable, only by the commerce of the maritime states—That a people, situated as are your memorialists, at so great a distancce from the Atlantic seaports, must, at all times, experience many and great commercial disadvantages—That to surmount these, and many other difficulties, incident to their local situation, your memorialists, and their fellow-citizens of this District, have depended alone on their agricultural pursuits, on the manufacture of pot and pearl-ashes, and the timber of their forests—That by the persevering toil and unceasing labor of hardy, independent freemen, the gloomy wilderness, which but recently covered this part of the state, and which but a few years since was occupied only by the savage and the brute, had given place to agricultural enterprise; and the face of the country, from the Lakes and Rivers, to the heights of the Green Mountain, exhibited the plentiful fruits of industry, from which the cultivators of the soil began to enjoy the good of their labor.
                  That after the act of Congress of the 22d of Dec. last, laying a general Embargo on the commerce and shipping of the United States, the inhabitants of this District, no longer finding, in the maritime states, a profitable market for their articles of exportation, turned their attention to Canada, as a commercial intercourse with that place afforded them the only prospect of exchanging their surplus productions, for many of the conveniences, and even necessaries of life.—That in the midst of their exertions to realize the advantages which they promised themselves from this trade, they were unexpectedly arrested by another act of Congress of the 12th of March last, prohibiting all commercial intercourse by water or land, between the citizens of the United States, and the adjacent territories of foreign powers—That, from a laudable detertmination, to provide, as far as in their power, against disastrous events, they had employed a great proportion of their property in this trade with Canada. That now, cut off from the only market that could reward their enterprising labours, and from all the prospects arising from this commercial intercourse, let it not be imputed to them as a crime, if in this hour of adversity, they have indulge’d that anxiety, despondency and fear, which are inseparable from their unhappy situation. That the complicated difficulties under which they labor, have justly awakened in them, a deliberate and manly enquiry into the wisdom and policy of the restrictions, by which those difficulties are occasioned; and, that they have, with freedom, exercised that watchful jealousy, which is ever characteristic of real Republicans.
                  But after an impartial investigation of the subject, so far as they are capable, your memorialists cannot conceive how the object of the general Embargo, which was the protection of our “vessels, our seamen and merchandize on the high seas,” can be any way connected with the provisions of the law of march 12; nor how our “vessels, our seamen and merchandize on the high seas,” can be exposed to any dangers from the belligerent powers of Europe, in consequence of a commercial intercourse, either by land or water, between the citizens of Vermont and Lower Canada, and other places in like situations; nor can they be taught, that a law which forbids the exchange of such commodities as they do not want, for the conveniences and necessaries of life, and especially for the sinews of war, the gold and silver of that nation, whose injury, it seems, is contemplated by such law, can in any possible degree, tend to the welfare of the Union.
                  That however unequal and oppressive the operation of this last act may have been, on your Memorialists, and the inhabitants of this district generally, yet still they retain a becoming confidence in the measures of administration; neither harboring, nor exciting a spirit of improper disquietude. And your Memorialists feel it a duty, which they owe to themselves, and to the good people of this District, to declare on this occasion, that in no part of the Union, do the citizens entertain more just and noble sentiments of civil liberty; a more ardent and undeviating attachment to the true principles of Republican government, or a greater veneration for the majesty of the laws; that therefore, however grievous may be the burdens under which they labor, still they are mindful of their duty as citizens. That with whatever solicitude they may regard their property, the hard earnings of their industry and labor, and with whatever sensibility they may feel its depreciation or its destruction; yet, to them, the merited appellation of TRUE and FAITHFUL CITIZENS, is far more valuable, more dear and sacred. That therefore, with new and unspeakable astonishment, have they read the President’s Proclamation of the 19th of April last; by which he appears to have considered the inhabitants of this district, as in a state of insurrection and rebellion against the laws of the Union! Your memorialists positively and unequivocally declare, that, in their opinion, the conduct of the citizens of this district had furnished NO cause for such Proclamation; and that the same must have been issued in consequence of erroneous and unfounded representations, made, and transmitted, to the Executive Department of the United States, by some evil minded person or persons. That if individuals, finding themselves and their families, on the verge of ruin and wretchedness, have attempted to evade the embargo restrictions, and have actually accomplished their purpose, this could never furnish a just cause for proclaiming to the world, that insurrection and rebellion were chargeable on the good people of this District; and with confidence, your Memorialists declare their belief, that nothing more than this had taken place.
                  Your Memorialists further state—That to a people who stand as a FRONT GUARD between their country and a foreign kingdom, between the heritage of freemen and the territory of a monarch, the unmerited imputation of insurrection and rebellion, is, of all things, the most degrading, the most insupportable;—especially when it is considered, that during the revolutionary struggles with Great-Britain, and on all occasions since, when called on by the Government, the Green Mountain Boys have manifested an alacrity of spirit, and a promptitude of exertion, that justly and incontestibly characterize them as the true supporters of government and law.
                  In fine, since Congress have confided to the wisdom and prudence of the Executive of the United States, a discretionary power to remove the restrictions of which your Memorialists complain, they present to Him their ardent request, that the operation of the aforementioned law of March 12, may be immediately discontinued, pursuant to the power in Him reposed. And your Memorialists, as in duty bound will ever pray.
                  
                     Resolved, That the Report of the Committee be accepted.
                  
                     Resolved, That the foregoing Memorial be signed by the Selectmen in behalf of the town, and published in the St. Albans Adviser; and that a printed copy thereof be transmitted, as soon as may be, to the Executive of the United States.
                  
                     
                        
                           
                              
                           
                           Asa Fuller,
                           }
                           
                              Selectmen.
                           
                        
                        
                           
                           John Gates,
                        
                        
                           
                           Azariah Brooks,
                        
                        
                           Attest —Seth Wetmore, Clerk.
                        
                     
                  
               